                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON

CYNTHIA A. HENNIGAN, et al.,       )
                                   )
     Plaintiffs,                   )               Case No.
                                   )           5:19-cv-417-JMH
v.                                 )
                                   )         MEMORANDUM OPINION
UNITED SERVICES AUTOMOBILE         )             AND ORDER
ASSOCIATION,                       )
                                   )
     Defendant.                    )

                                ***
     This matter is before the Court upon Defendant United States

Automobile Association’s (“USAA”) Motion to Dismiss [DE 22]. For

the reasons set forth herein, Defendant’s Motion to Dismiss is

GRANTED.

                         I.   PROCEDURAL HISTORY

     On October 20, 2017, Plaintiffs were involved in a motor

vehicle accident in Madison County, Kentucky. [DE 23 at 2]. At the

time of the accident, Plaintiff Daniel Hennigan was insured under

a policy issued by Defendant USAA. [See DE 1-1]. Plaintiffs were

residents of South Carolina, where they currently reside. [DE 22

at 4; DE 23 at 2].

     On October 10, 2019, Plaintiffs Cynthia A. Hennigan, Brian C.

Hennigan, and Daniel C. Hennigan filed a complaint        based on

diversity jurisdiction. [DE 1]. The Complaint was subsequently

amended. [DE 6]. Defendant USAA then filed its answer on December

5, 2019. [DE 14]. Plaintiffs allege a variety of claims, including
Kentucky and South Carolina statutory claims, breach of contract,

and failure to pay in accordance with the terms of the insurance

contract. [DE 1 at 4-10].

       Following the Court’s Order on December 9, 2019 [DE 17], the

parties met and conferred, and submitted their Rule 26(f) joint

report [DE 20]. Although they did not submit a full discovery plan,

the parties explained that the issue of subject matter jurisdiction

should be resolved prior to formal discovery. [DE 20]. Shortly

thereafter on January 24, 2020, USAA filed a motion to dismiss for

lack    of   subject    matter   jurisdiction    under     Rule   12(b)(1),

specifically alleging that the parties are not completely diverse

as   required   under   28   U.S.C.   §   1332(a).   [DE   22].   Plaintiffs

subsequently filed a response in opposition, to which USAA replied.

[DEs 23, 24]. As a result, USAA’s Motion to Dismiss is ripe for

review.

                          II.    STANDARD OF REVIEW

       Federal Rule of Civil Procedure 12(b)(1) provides that a

defendant may assert lack of subject-matter jurisdiction as a

defense. Fed. R. Civ. P. 12(b)(1). A motion to dismiss under Rule

12(b)(1) is different than one under Rule 12(b)(6) in that it

challenges the Court’s power to hear the case before it. When

jurisdiction is challenged under this rule, the burden is on the

plaintiff to prove that jurisdiction exists. RMI Titanium Co. v.

Westinghouse Elec. Corp., 78 F.3d 1125, 1134 (6th Cir. 1996).

                                      2
       In evaluating a motion to dismiss under Rule 12(b)(1), courts

must   first    consider       whether   the       challenge      to    subject-matter

jurisdiction is a facial attack or a factual attack. Cartwright v.

Garner, 751 F.3d 752, 759-60 (6th Cir. 2014). An attack on the

factual basis of jurisdiction challenges the “factual existence of

subject-matter       jurisdiction,”          leaving       the   court       with   “broad

discretion with respect to what evidence to consider in deciding

whether subject matter jurisdiction exists, including evidence

outside of the pleadings, and has the power to weigh the evidence

and determine the effect of that evidence on the court’s authority

to hear the case.” Arnold v. Liberty Mutual Ins. Co., 392 F.

Supp.3d 747, 762 (E.D. Ky. 2019) (internal citations omitted).

Moreover,      “when   considering       a       factual    attack,      there      is   no

presumption of truthfulness applied to the allegations.” Merck

Sharp & Dohme Corp. v. Conway, No. 3:11-cv-51-DCR, 2012 WL 1029427,

at *2 (E.D. Ky. Mar. 26, 2012) (citing Mich. S.R.R. Co. v. Branch

& St. Joseph Counties Rail Users Ass’n, 287 F.3d 568, 573 (6th

Cir.   2002)).      Instead,    the   Court       “must     weigh      the   conflicting

evidence to arrive at the factual predicate that subject-matter

[jurisdiction] does or does not exist.” Id.

                                  III. DISCUSSION

       USAA   has   challenged     the   factual       basis      of     subject-matter

jurisdiction. [DE 22 at 3]. Specifically, USAA alleges a lack of

diversity of citizenship as required under 28 U.S.C. § 1332(a)(1).

                                             3
For diversity jurisdiction to exist, § 1332 requires complete

diversity between the parties, plus an amount in controversy

exceeding $75,000. See 28 U.S.C. § 1332(a). Complete diversity of

citizenship exists when “no plaintiff and no defendant are citizens

of the same state.” Jerome-Duncan, Inc. v. Auto-By-Tel, LLC, 176

F.3d 904, 907 (6th Cir. 1999).

      Here, Plaintiffs are citizens of South Carolina. [DE 22 at 4;

DE 23 at 2]. Both parties also agree that USAA is a reciprocal

interinsurance exchange, with its principal place of business in

Texas. [DE 22 at 1]. Plaintiffs argue that diversity is met because

USAA should be treated as a corporation, resulting in it being a

citizen of Texas. [DE 23 at 5-6]. USAA contends that, as a

reciprocal insurance exchange, it is considered a citizen of each

state in which its members reside—the implication being that both

parties would be citizens of South Carolina, breaking diversity.

[DE 22 at 2-3]. The Court agrees.

      A reciprocal interinsurance exchange is “an unincorporated

association of members, known as subscribers, who are both insurers

and   insureds.”   Privilege   Underwriters   Reciprocal   Exchange   v.

Research Products Corp., No. 3:16-cv-426-DJH, 2017 WL 628460 (W.D.

Ky. Feb. 15, 2017). “Unlike corporations, whose citizenship is

determined according to the state of incorporation and the location

of its principal place of business, unincorporated entities carry

the citizenship of their members (or subscribers). Hartfield v.

                                   4
Farmers Ins. Exch., No. 11-13719, 2013 WL 136235, at *3 (E.D. Mich.

Jan. 10, 2013). Notably, while the Sixth Circuit Court of Appeals

has not addressed the issue, many district courts within the Sixth

Circuit have agreed that “[c]ourts have long recognized that

reciprocal exchange associations . . . bear the citizenship of

each member.” Id. (citing Hollins v. Farmers Ins. Exch., No. 3:13-

010126, 2014 WL 1922757, at *1 (M.D. Tenn. May 14, 2014)); see

also Themis Lodging Corp. v. Erie Ins. Exch., No. 1:10-CV-0003,

2010 WL 2817251, at *1 (N.D. Ohio July 16, 2010); Brown v. Farmers

Ins. Co., No. 06-13693, 2007 WL 496669, at *3 (E.D. Mich. Feb. 13,

2007).

      Plaintiff argues that USAA should be treated as a corporation

for purposes of citizenship and alleges that the insurance contract

offers no notice as to the citizenship of the parties. In advancing

these arguments, Plaintiff primarily relies on Garcia v. Farmers

Ins. Exchange, 121 F. Supp.2d 667 (N.D. Ill. 2000). However, as

explained in Hartfield v. Farmers Ins. Exchange, the opinion

offered in Garcia has been rejected by the greater weight of

authority. See, e.g., Hartfield, 2013 WL 136235, at *4 (“As such,

the Court discerns no compelling reason to deviate from federal

district courts’ near-uniform acceptance of the principles that

(1)   define   reciprocal   insurance   exchange   policyholders   as

‘members’ and (2) determine that such insurance exchanges bear the

citizenship of its members.”); AMCO Ins. Co. v. Erie Ins. Exch.,

                                  5
No. 11 C 4842, 2011 WL 5833977, at *3 (N.D. Ill. Nov. 16, 2011)

(“As an unincorporated business entity, Erie [Insurance Exchange]

bears the citizenship of its members . . . .”); Themis Lodging

Corp., 2010 WL 2817251, at *1 (concluding that Erie Insurance

Exchange was a citizen of Michigan because it had members who were

citizens of Michigan); Brown, 2007 WL 496669, at *3 (“Thus, well-

settled precedent exists for defining the citizenship of [Farmers

Insurance Exchange] by its members.”). This Court sees no reason

to stray from the weight of authority, particularly among district

courts    within   the   Sixth   Circuit,   concluding   that   reciprocal

insurance exchanges are citizens in each state where their members

reside.

     To be sure, the South Carolina Auto Policy as part of the

insurance contract between Plaintiffs and USAA states that USAA is

a reciprocal interinsurance exchange. [DE 23-4 at 4]. It further

defines Plaintiff Daniel Hennigan as a “member,” and lists his

address as being in South Carolina. [DE 1-1 at 3, 23]. Thus, given

that reciprocal insurance exchanges are considered citizens of

each state in which it has members, Plaintiffs and USAA are both

citizens of South Carolina. While Plaintiff’s contention that

Kentucky presents the most significant relationship to the parties

may be true, it does not resolve the issue of subject-matter

jurisdiction. Accordingly, because Plaintiffs fail to meet their



                                     6
burden, the Court will grant USAA’s Motion to Dismiss for lack of

subject-matter jurisdiction.

                          IV.   CONCLUSION

    Having considered the matters fully, and being otherwise

sufficiently advised, IT IS ORDERED as follows:

    1)   Defendant USAA’s Motion to Dismiss [DE 22] is GRANTED;

    2)   This matter is DISMISSED WITHOUT PREJUDICE for lack of

subject-matter jurisdiction; and

    3)   All pending motions are DENIED AS MOOT; and

    4)   The Clerk shall STRIKE THIS MATTER FROM THE COURT’S

ACTIVE DOCKET.

    This the 19th day of May, 2021.




                                7
